Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the one or more seals” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (2358958).
Regarding claim 1, Brown shows a brush assembly for transmitting electrical power to a rotating component, the assembly comprising:
one or more electrically conductive brushes (10);
a housing (21) configured to receive the one or more brushes and hold the one or more brushes in alignment with an opposing surface; and
one or more brush carriers (11), each configured to receive and clip (17) onto a respective brush such that each of the one or more brushes can be removed from its respective carrier by unclipping the carrier from the brush.
Regarding claim 2, Brown also shows one or more resilient members (below 12, Fig. 5) configured to bias a respective carrier towards an opposing surface.
Regarding claim 3, Brown also shows wherein each resilient member is biased between the housing (21) and a respective carrier (11).
Regarding claim 4, Brown also shows wherein the brushes are replaceable (Figs. 2 and 3).

Regarding claim 6, Brown also shows wherein each brush carrier is configured to prevent contact between the housing (21) and a respective brush (10, after the clips passing through the housing, Fig. 5).
Regarding claim 7, Brown also shows wherein the brushes or the carrier comprise one or more retaining devices (13 and 17) configured to hold the brushes in place with respect to the carrier.
Regarding claim 8, Brown also shows wherein one of the carriers and brushes comprise one or more projections (17), and the other of the carriers and brushes comprise one or more recesses (13), wherein the projections and recesses are paired with each other such that as the carrier clips onto the brush, each projection mates with a respective recess to substantially prevent movement of each brush relative to a respective carrier.
Regarding claim 9, Brown also shows wherein the recesses (13) are located on the brushes and machined into lateral sides thereof.
Regarding claim 10, Brown also shows wherein the projections (17) are located on the carrier and formed in arms (16) of the carrier that clip onto lateral sides of the brushes.
Regarding claim 12, Brown also shows a locking member (length of 12) configured to prevent movement of the carrier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Thompson (3523288).
Regarding claim 14, Brown shows all of the limitations of the claimed invention except for an indication device configured to indicate a maximum travel of the carrier, so as to indicate a maximum wear of the brush.
Thompson shows an indication device (43-45) configured to indicate a maximum travel of the carrier, so as to indicate a maximum wear of the brush for the purpose of monitoring the brush assembly.
	Since Brown and Thompson are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an indication device as taught by Thompson for the purpose discussed above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yamamuro et al. (7615908).

Yamamuro et al. shows one or more seals (68) between the carrier and the housing, wherein the one or more seals are configured to prevent particulates from entering an interior of the housing in use for the purpose of preventing dust.
	Since Brown and Yamamuro et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a seal as taught by Yamamuro et al. for the purpose discussed above.
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a brush assembly, wherein each of the one or more brushes comprises upper and lower surfaces for electrical contact with an opposing conductor, with recesses located a distance along its length between the upper and lower contact surfaces in such a manner that one of the upper or lower contact surfaces could be used as a first contact surface, then the brush inverted after a period of operation and the other of the upper or lower contact surfaces used as a second, different contact surface as recited in claim 11, wherein the locking member is movable between a first position in which the locking .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/

Art Unit 2834



3/18/2021
/DANG D LE/Primary Examiner, Art Unit 2834